Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowability Notice
This action is responsive to after-final communication filed on 12/14/2020.
Applicant’s arguments have been fully considered and entered by the Examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ashok Mannava (Reg. # 45,301) on 1/11/2021.

The application has been amended as follows: 

1. (Currently Amended) A system comprising:
a processor; 
a memory; and
a subscription manager comprising machine readable instructions stored in the memory and executable by the processor to:
receive a notification indicating creation of an event subscription based on an input received from a subscriber;

receive a response from the event source for publishing of the events; 
on receiving the response, forward a targeted event notification to the subscriber;
receive a notification indicating deletion of the event subscription by the subscriber;
instruct the event source to delete the event subscription for the subscriber to stop further targeted event notifications of the event subscription for the subscriber; and
receive a query from the event source to specify a set of event subscriptions that have been created for a plurality of topics belonging to the event source for determining whether to disable publishing of for the plurality of topics, occurring at the event source, from the event source.
	2. (Original) The system as claimed in claim 1, wherein the input received from the subscriber is a one-gesture input.
3. (Cancelled)
4. (Original) The system as claimed in claim 1, wherein the subscription manager is to receive a request from an event source to periodically update event subscriptions with a newly created event subscription.

5. (Original) The system as claimed in claim 1, wherein the subscription manager is to receive a request from an event source to stop the targeted event notification for deleted event subscriptions.

6. (Original) The system as claimed in claim 1, wherein the subscription manager is to interact with a broker to update event subscriptions in the event source.


receiving, by a subscription manager comprising machine readable instructions stored in a memory and executable by a processor, a notification indicating creation of an event subscription based on an input received from a subscriber;
responsive to receiving the notification from the subscriber, invoking, by the subscription manager, an event source to enable publishing of events, occurring at the event source, corresponding to an event topic associated with the event subscription; 
receiving, by the subscription manager, a response from the event source for publishing of the events; 
on receiving the response, forwarding, by the subscription manager, a targeted event notification to the subscriber;
receiving a notification indicating deletion of the event subscription by the subscriber;
instructing the event source to delete the event subscription for the subscriber to stop further targeted event notifications of the event subscription for the subscriber; and
receiving a query from the event source to specify a set of event subscriptions that have been created for a plurality of topics belonging to the event source for determining whether to disable publishing of for the plurality of topics, occurring at the event source, from the event source.
8. (Original) The method as claimed in claim 7, wherein the input received from the subscriber is a one-gesture input.
9.  (cancelled)
10. (Original) The method as claimed in claim 7, wherein the method further comprises receiving a request from an event source to periodically update event subscriptions with a newly created event subscription.



12. (Original) The method as claimed in claim 7, wherein the method further comprises interacting with a broker to update event subscriptions in the event source.

13. (Currently Amended) A non-transitory computer readable medium including machine readable instructions that are executable by a processor to:
receive a notification indicating creation of an event subscription based on an input received from a subscriber;
responsive to receiving the notification from the subscriber, invoke an event source to enable publishing of events, occurring at the event source, corresponding to an event topic associated with the event subscription; 
	receive a response from the event source for publishing of the events; 
	on receiving the response, forward a targeted event notification to the subscriber;
receive a notification indicating deletion of the event subscription by the subscriber;
instruct the event source to delete the event subscription for the subscriber to stop further targeted event notifications of the event subscription for the subscriber; and
receive a query from the event source to specify a set of event subscriptions that have been created for a plurality of topics belonging to the event source for determining whether to disable publishing of for the plurality of topics, occurring at the event source, from the event source.
14. (Original) The non-transitory computer readable medium as claimed in claim 13, wherein the input received from the subscriber is a one-gesture input.

15.  (cancelled)
16. (Original) The non-transitory computer readable medium as claimed in claim 13, further including instructions executable by the processor to receive a request from an event source to periodically update the event subscriptions with a newly created event subscription.

17. (Original) The non-transitory computer readable medium as claimed in claim 13, further including instructions executable by the processor to receive a request from an event source to stop the targeted event notification for deleted event subscriptions.

18. (Original) The non-transitory computer readable medium as claimed in claim [[11]] 13, further including instructions executable by the processor to interact with a broker to update the event subscriptions in the event source. 

Allowable Subject Matter
Claims 1-2, 4-6, 7-8, 10-12, 13-14, 16-18 respectively are allowed and renumbered as claims 1-2, 3-5, 6-7, 8-10, 11-12, 13-15 respectively.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts of record singly or in combination does not teach the totality of the independent claims when read in light of the specification.  In particular the prior arts of record does not teach “receive a notification indicating creation of an event subscription based on an input received from a subscriber; responsive to receiving the notification from the subscriber, invoke an event source to enable 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453